DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.

Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority date of 27 March 2018 from UK Patent Application No. GB1804892.6 has been used when examining this application.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-4, and 6-12 are allowed over the prior art made of record. The claimed invention consists of “refining [a] user query to obtain a search query […] wherein the search query comprises query segments”, “generating a plurality of strings for the obtained search query”, natural language processing of the query segments, and then using “established semantic associations between the at least one of the query segments identified” to “retrieve at least one context-based data-record from the search database”. The method of “generating a plurality of string” detailed “wherein a plurality of strings having two or more query segments are generated using consecutive query segments” is a non-obvious combination with the natural language processing using semantic associations for related query answering.
Green et al. teaches a system with an ontology receiving a user query, refining the user query to generate a plurality of strings, assigning part-of-speech tags to the query segments, and using a parse tree to analyze the query. 
Bird et al. teaches identifying at least one of the query segments as at least one output class based on the assigned part-of-speech tag, determining at least one of the query segments as at least one input class, establishing semantic associations between query segments, and retrieving context-based data-records using the established sematic associations between the query segments.
Neither Green et al. or Bird et al. teach wherein a plurality of strings having two or more query segments are generated using consecutive query segments. The requirement that grouped query segments be consecutive is actually against the teachings of both Green et al. and Bird et al. as often they prefer when non-consecutive segments are grouped instead. While enforcing consecutive grouping is a common practice in some fields, such as compiler input processing, it is not a practice which one of ordinary skill in the art at the time of filing would think to use for the natural language application which the rest of the claimed invention is directed towards.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163          

/William B Partridge/Primary Examiner, Art Unit 2183